DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 12, 2022 has been entered.

Claim Objections
Claim 8 is objected to under 37 CFR 1.75(c) as being in improper form because it is a dependent claim of cancelled claim 4.  See MPEP § 608.01(n).  Accordingly, the claim 8 not been further treated on the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10-11 are rejected under 35 U.S.C. 101 because 
the claimed invention is directed to Abstract without significantly more. The claim(s) recite(s) a correction device comprises a memory and one or more processors for free full-screen splicing by acquiring a collected image during displaying of a target picture on a spliced display screen; performing image information processing on the collected image to acquire multiple pieces of pixel color information data of the spliced display screen; performing curved surface simulation based on the multiple pieces of pixel color information data to obtain a pixel color information distribution curved surface; obtaining multiple pieces of real pixel color information data based on the multiple pieces color information data and the pixel color information distribution curved surface; setting correction target color information data and obtaining color information correction coefficients of multiple pixels of the spliced display screen by taking the multiple pieces of real pixel color information data as initial color information data; uploading the color information correction coefficients of the multiple pixels to the spliced display screen; preprocessing the multiple pieces of pixel color information data to obtain multiple pieces of preprocessed pixel color information data, and performing curved surface information based on the multiple pieces of preprocessed pixel color information data to obtain the pixel color information distribution curved surface; determining at least one exceptional point of the spliced display screen, and eliminating influence of the at least one exceptional point; and/or determining a position of a bright/dark block of the spliced display screen, and regulating brightness of the bright/dark block. This judicial exception is not integrated into a practical application because the claim is directed to a basic and/or generic computer including a processor, a memory, and a display screen do not add a meaningful limitation to the abstract idea because they would routine in any computer implementation. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the computer-readable instruction executed by the processor to perform those functions for a spliced display screen in a certain area does not add significantly more the judicial exception. Therefore, the claim, taken individually or as combination, does not amount to more than the abstract idea itself. The claim 10 is not patent eligible.
As to claim 11: Claim 11 is a dependent claim of claim 10. Claim 11 does not include additional elements are sufficient to amount to significantly more than judicial exception. Therefore, claim 11 is directed to an abstract idea and rejected as same rationale as claim 10.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10-12 claim both an apparatus and the method of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011). 
As to claim 10: It recites “the program code is executed by the one or more processors to implement the follow steps” that claims both an apparatus and the method of using the apparatus.
As to claim 11: Claim 11 is a dependent claim 10. Therefore, claim 11 is rejected with same rational as claim 10.
As to claim 12: It recites “the program code is executed by the one or more processors to implement the follow steps” that claims both an apparatus and the method of using the apparatus.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 5, 8-9, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHAO et al (CN 105185315 A) in view of MENG et al (CN 1688160 A).
As to claim 1: Zhao discloses a correction method for free full-screen splicing (Figs. 1-5, a correction method for free full-screen splicing; Abstract, ¶0002, 0007-0017), comprising: 
acquiring a collected image during displaying of a target picture on a spliced display screen (Figs. 1-5, acquiring a collected image during displaying of a target picture on a spliced display screen; ¶0002-0004, 0008-0017); 
performing image information processing on the collected image to acquire multiple pieces of pixel color information data of the spliced display screen (Fig. 1-5, performing image information processing on the collected image to acquire multiple pieces of pixel color information data of the spliced display screen; Abstract,  ¶0002-0005, 0007-0017);
performing surface simulation based on the multiple pieces of pixel color information data to obtain a pixel color information distribution surface (Figs. 3A-3B, performing surface simulation based on the multiple pieces of pixel color information data to obtain a pixel color information distribution surface; ¶0028-0046); 
obtaining multiple pieces of real pixel color information data based on the multiple pieces of pixel color information data and the pixel color information distribution surface (Figs. 3-5, ¶0007-0017, 0028-0054, “the existing correction techniques used in image acquisition device (such as camera) collection of LED display screen colors (such as red, green, blue) image, is expected to collect each one LED lamp point, for each one LED lamp point is corrected” and “Thus, point-by-point correction required to be accurately collected chrominance data of each one LED lamp point, if the LED display screen of large size, then it is necessary to acquire data for several times”); 
setting correction target color information data, and obtaining color information correction coefficients of multiple pixels of the spliced display screen by taking the multiple pieces of real pixel color information data as initial color information data (Figs. 3-5, setting correction target color information data, and obtaining color information correction coefficients of multiple pixels of the spliced display screen by taking the multiple pieces of real pixel color information data as initial color information data; ¶0007-0017, 0028-0054, wherein “to collect each one LED lamp point, for each one LED lamp point is corrected, making three primary colours reaches the expected target value, so that the LED display screen corrected LED lamp lighting chromaticity, uniformity is greatly improved, which meets the application requirements” represents setting correction target color information data, “he module size and a module of determining acquisition mode control lighting the LED display screen and for collecting colour image to obtain the first color image, wherein each module comprising a plurality of LED pixel point position continuous to the first primary image to image analysis processing and setting the correction target value to generate a correction coefficient of each one module or a correction coefficient of each LED pixel point in every one module; wherein the correction coefficient of each LED pixel point in one and the same module, and storing the same correction coefficient of each one module or a correction coefficient of each LED pixel point in every one module as the first correction coefficient” represents color information correction coefficients of multiple pixels of the spliced display screen); and 
uploading the color information correction coefficients of the multiple pixels to the spliced display screen (Figs. 1-5, uploading the color information correction coefficients of the multiple pixels to the spliced display screen; ¶0007-0017, 0028-0054, “wherein the correction coefficient of each LED pixel point in one and the same module, and storing the same correction coefficient of each one module or a correction coefficient of each LED pixel point in every one module as the first correction coefficient” represents uploading the color information correction coefficients of the multiple pixels to the spliced display screen);  
the step of performing curved surface simulation based on the multiple pieces of pixel color information data to obtain the pixel color information distribution curved surface comprises: 
preprocessing the multiple pieces of pixel color information data to obtain multiple pieces of preprocessed pixel color information data, and performing surface simulation based on the multiple pieces of preprocessed pixel color information data to obtain the pixel color information distribution surface (Figs. 3-4, preprocessing the multiple pieces of pixel color information data to obtain multiple pieces of preprocessed pixel color information data, and performing surface simulation based on the multiple pieces of preprocessed pixel color information data to obtain the pixel color information distribution surface, “performing point correction as partition correction” represents preprocessing, “module correction” represents surface simulation; Abstract, ¶0027-0031, 0048-0049); Page 2 of 16Our Ref: PN132085 
wherein the step of preprocessing the multiple pieces of pixel color information data to obtain the multiple pieces of preprocessed pixel color information data comprises: 
determining at least one exceptional point of the spliced display screen, and eliminating influence of the at least one exceptional point; and/or determining a position of a bright/dark block of the spliced display screen, and regulating brightness of the bright/dark block (Figs. 1-5, determining at least one exceptional point of the spliced display screen, and eliminating influence of the at least one exceptional point; and/or determining a position of a bright/dark block of the spliced display screen, and regulating brightness of the bright/dark block; Abstract, ¶0027-0031, 0049-0054, wherein “the point-by-point correction” and “In FIG. 1a-1d, "o" represents control lighting of LED lamp point, x represents an un-control lighting of LED lamp points”.  represents determining at least one exceptional point of the spliced display screen).
Zhao does not expressly user term of curved surface simulation and the pixel color information distribution curved surface. However, Meng teaches a correction method of screen splicing device for performing curved surface simulation based on the multiple pieces of pixel information data, wherein the pixel information distribution curved surface (Figs. 1-5, a correction method of screen splicing device for performing curved surface simulation based on the multiple pieces of pixel information data, wherein the pixel information distribution curved surface; Abstract, pg. 1-6, “the electronic gain adjustment is by changing the gain of each pixel or pixel set in the edge region having the same image content in each adjacent sub-image in the image processor to change its brightness, so that the brightness of the image in the overlapping area reaches a smooth transition when the image is overlapped”; “only using non-transparent modulating piece cannot generate uniform luminance transition, as shown in FIG. 3b the brightness curve described with reference, splicing the image brightness will still present The brightness shown in FIG. 33c in the region of overlap”; “In order to achieve uniform brightness transition, can control the pixel gain and optical modulation are combined, as shown in FIG. 4, firstly adjusting the image brightness of the overlapping part as displayed on the curve 34c in the figure 3b by optical brightness modulation, and using pixel gain control lifting and dropping down the brightness of the residual, the brightness of the image uniform transition of perfect reach. The brightness curve shown in FIG. 4a”, represents curved surface simulation and the pixel color information distribution curved surface). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhao to perform curved surface simulation on the color spliced display screen, such that performing curved surface simulation based on the multiple pieces of pixel color information data, obtaining multiple pieces of real pixel color information data based on the multiple pieces of pixel color information data and the pixel color information distribution curved surface; uploading the color information correction coefficients of the multiple pixels to the spliced display screen; wherein the step of performing curved surface simulation based on the multiple pieces of pixel color information data to obtain the pixel color information distribution curved surface comprises: preprocessing the multiple pieces of pixel color information data to obtain multiple pieces of preprocessed pixel color information data, and performing curved surface simulation based on the multiple pieces of preprocessed pixel color information data to obtain the pixel color information distribution curved surface as taught by Meng. The motivation would have been in order to realize large screen seamlessly spliced display to ensure the large screen display with high brightness and high resolution without loss of any pixel (Meng: Abstract).
As to claim 2: Claim 2 is a dependent claim of claim 1. The prior arts Zhao and Meng further disclose claim limitation of  the step of obtaining the multiple pieces of real pixel color information data based on the multiple pieces of pixel color information data and the pixel color information distribution curved surface comprises: obtaining the multiple pieces of real pixel color information data based on the multiple pieces of preprocessed pixel color information data and the pixel color information distribution curved surface (Zhao: Figs. 1-5, Abstract, ¶0007-0017, 0028-0054; Meng: Figs. 1-5, pg. 1-7). In addition, the same motivation is used as the rejection of claim 2.  
As to claim 3: Zhao discloses the multiple pieces of pixel color information data are multiple pieces of brightness data or multiple pieces of brightness and chromaticity data (Figs. 1-5, ¶0002-0004. 0030-0033).  
As to claim 5: Zhao discloses the step of determining the exceptional point of the spliced display screen and eliminating the influence of the at least one exceptional point comprises: sequencing the multiple pieces of pixel color information data according to a magnitude sequence, determining a pixel corresponding to the pixel color information data greater than a first threshold value as an exceptional bright point, and setting a median of the multiple pieces of pixel color information data as the pixel color information data of the exceptional bright point; and/or determining a pixel corresponding to the pixel color information data less than a second threshold value as an exceptional dark point, and setting the 4 132085 NWDZpixel color information data of the exceptional dark point to be 0 to eliminate influence of the exceptional dark point (Figs. 1-5, ¶0007-0017, 0028-0054).  
As to claim 8: Claim 8 is a dependent claim of claim 1. The prior arts Zhao and Meng further discloses claim limitation of the step of regulating the brightness of the bright/dark block comprises: 
accumulating pixel color information data of pixels of n columns or m rows adjacent to the bright/dark block, and calculating a first mean of the pixel color information data of pixels of n columns or m rows adjacent to the bright/dark block (Zhao: Figs. 1-5, Abstract, ¶0008-0017, “the step (iii) specifically comprises: according to the module corrects the determined block size, obtaining a first correction coefficient average value of correction coefficient in the each one module as the first mean and the second correction coefficient average value of correction coefficient in each one module is a second constant value, and calculating each of modules of the first mean and the second mean ratio and using the ratio as the correction coefficient to correct the second correction coefficient of correction coefficient in the module so as to obtain a correction of each LED pixel point in the module after correction coefficient”, wherein the block size represents the bright/dark block; Meng: Figs. 1-2, pg. 4-7, “a single projection picture luminance is difficult to guarantee. the second one is by means  of splicing optical resolution and brightness of the large screen display, namely the single large screen using a plurality of projector for splicing projection of an optical image, an image of each projector is edge jointed with each other, between the images closely together to form a complete picture”; “then splicing display screen forming M rows of N rows by means of mechanical stack, the splicing display screen can display a complete image, but also can be opened on any position of the whole splicing screen”); 
accumulating pixel color information data of pixels of n columns or m rows at positions adjacent to the pixels of the n columns or the m rows in the bright/dark block, and calculating a second mean of the pixel color information data of pixels of n columns or m rows at positions adjacent to the pixels of the n columns or the m rows in the bright/dark block (Zhao: Figs. 1-5, ¶0008-0017, 0023-0046; Meng: Figs. 1-2, pg. 4-7, wherein means represents at least of a first mean and a second means); 
obtaining a regulation coefficient based on a ratio of the first mean to the second mean; and regulating pixel color information data of each pixel in the bright/dark block based on the regulation coefficient (Zhao: Figs. 1-5, ¶0008-0017, 0023-0046; Meng: Figs. 1-2, pg. 6-7).
As to claim 9: Claim 9 is a dependent claim of claim 2. The prior arts Zhao and Meng further disclose claim limitation of the step of performing curved surface simulation based on the multiple pieces of preprocessed pixel color information data to obtain the pixel color information distribution curved surface comprises: performing curved surface simulation by use of a smoothing method or a fitting method to obtain the pixel color information distribution curved surface; 132085 NWDZand the step of obtaining the multiple pieces of real pixel color information data based on the multiple pieces of preprocessed pixel color information data and the pixel color information distribution curved surface comprises: dividing the multiple pieces of preprocessed pixel color information data by data of corresponding positions in the pixel color information distribution curved surface respectively to obtain the multiple pieces of real pixel color information data (Zhao: ¶0008-0017, 0028-0046; Meng: Figs. 1-2, performing curved surface simulation based on the multiple pieces of pixel information data; pg. 6-7). In addition, the same motivation is used as the rejection of claim 9.
As to claim 16: Zhao discloses the correction coefficient is a matrix with the same size as a resolution of the LED display screen (Figs. 1-5, Abstract).  
As to claim 17: Zhao discloses the correction target brightness data may be divided by the real brightness data determined as initial brightness data to obtain the correction coefficient (Figs. 1-5, Abstract, ¶0008-0017, 0026-0033).

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHAO et al (CN 105185315 A) in view of MENG et al (CN 1688160 A), as applied to claim 1 above, and further in view of SUN (CN 109271552 A).
As to claim 6: Zhao and Meng do not expressly disclose the first threshold value is a first multiple of the pixel color information data at a first percentage; and/or the second threshold value is a second multiple of the pixel color information data at a second percentage. However, Sun teaches the first characteristic information is the MD5 value of mapping of the target picture image information to be set according to a first threshold and a second threshold (¶0015-0017, 0190). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhao and Meng to set a first threshold and a second threshold for pixel color information, such that the first threshold value is a first multiple of the pixel color information data at a first percentage; and/or the second threshold value is a second multiple of the pixel color information data at a second percentage as taught by Sun. The motivation would have been in order to confirm the target image and the target video has first pre-set relation when the first characteristic information and the second characteristic information is the same or similar (Sun: ¶0007).
As to claim 7: Claim 7 is a dependent claim of claim 6. The prior art Sun further discloses claim limitation of the first percentage is greater than the second percentage (¶0190), the first multiple is greater than 1, and the second multiple is less than 0.5 (¶0124, 0190). In addition, the same motivation is used as the rejection of claim 7.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHAO et al (CN 105185315 A) in view of MENG et al (CN 1688160 A), as applied to claim 1 above, and further in view of WANG et al (CN 104616247 B).
As to claim 15: Claim 15 is a dependent claim of claim 1. The prior arts Zhao and Meng further discloses claim limitation of the step of performing image information processing on the collected image to acquire multiple pieces of pixel color information data of the spliced display screen comprises: processing the collected image to determine a distribution region of pixels in the collected image (Zhao: Figs. 1-5, processing the collected image to determine a distribution region of pixels in the collected image; ¶0028-0046; Meng: Figs. 1-2, Abstract, pg. 6-8); 
performing positioning calculation on each monochromatic image to determine a position of each pixel in the collected image (Zhao: Figs. 1-5, performing positioning calculation on each monochromatic image to determine a position of each pixel in the collected image; ¶0008-0017, 0028-0046; Meng: Figs. 1-2, Abstract, pg. 6-8); 
obtaining, statistically point by point, each piece of pixel color information data of each monochromatic image (Zhao: Figs. 1-5, obtaining, statistically point by point, each piece of pixel color information data of each monochromatic image; ¶0008-0017, 0028-0046, claims 1, 10; Meng: Figs. 1-2, Abstract, pg. 6-8); and 
normalizing the pixel color information data of each monochromatic image to obtain the multiple pieces of pixel color information data (Zhao: Figs. 1-5, normalizing the pixel color information data of each monochromatic image to obtain the multiple pieces of pixel color information data; Abstract, ¶0008-0017, 0028-0046, wherein the module correcting the pixel color data represents normalizing the pixel color information data; Meng: Figs. 1-2, Abstract, pg. 6-7).
Zhao and Meng do not expressly use the term of normalizing the pixel color. However, Wang teaches a super-pixel based on SIFT aerial map splicing method comprises normalizing the pixel color information data (Figs. 2-5, Abstract, Claim 2). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhao and Meng to use the term of normalizing the pixel color information, such that normalizing the pixel color information data of each monochromatic image to obtain the multiple pieces of pixel color information data as taught by Wang. The motivation would have been in order to realize the aerial map quickly efficiently spiced, reduces amount of calculation and improve the accuracy (Wang: ¶0002-0003).

Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHAO et al (CN 105185315 A) in view of MENG et al (CN 1688160 A) and Zhao et al (US 2018/0267758 A1), hereinafter Zhao1.
As to claim 10: Claim 10 is an apparatus claim of claim 1. The prior art Zhao and Meng further disclose a correction device for free full-screen splicing, comprising one or more processor, wherein the one or more processors implements the following steps (Zhao: Figs. 1-5, a correction device for free full-screen splicing to implement the following steps; Abstract, ¶0002, 0007-0017; Meng: Figs. 1-5, a correction device for free full-screen splicing, comprising “one or more processor 25” implements the following steps; Abstract, pg. 1-7):
acquiring a collected image during displaying of a target picture on a spliced display screen (Zhao: Figs. 1-5, acquiring a collected image during displaying of a target picture on a spliced display screen; ¶0002-0004, 0008-0017, wherein a camera represents an image acquisition component; Meng: Figs. 1-2, Abstract); 
performing image information processing on the collected image to acquire multiple pieces of pixel color information data of the spliced display screen (Zhao: Fig. 1-5, performing image information processing on the collected image to acquire multiple pieces of pixel color information data of the spliced display screen; Abstract, ¶0002-0005, 0007-0017; Meng: Figs. 1-2, “an image processing component 26-27”, configured to perform image information processing on the collected image to acquire multiple pieces of pixel information data; pg. 6-7); 
performing curved surface simulation based on the multiple pieces of pixel color information data to obtain a pixel color information distribution curved surface (Zhao: Figs. 1-5, performing surface simulation based on the multiple pieces of pixel color information data to obtain a pixel color information distribution surface; Abstract, ¶0002-0005, 0007-0017, 0023-0046; Meng: Figs. 1-5, performing curved surface simulation based on the multiple pieces of pixel information data; Abstract, pg. 1-6, “the electronic gain adjustment is by changing the gain of each pixel or pixel set in the edge region having the same image content in each adjacent sub-image in the image processor to change its brightness, so that the brightness of the image in the overlapping area reaches a smooth transition when the image is overlapped”; “only using non-transparent modulating piece cannot generate uniform luminance transition, as shown in FIG. 3b the brightness curve described with reference, splicing the image brightness will still present The brightness shown in FIG. 33c in the region of overlap”; “In order to achieve uniform brightness transition, can control the pixel gain and optical modulation are combined, as shown in FIG. 4, firstly adjusting the image brightness of the overlapping part as displayed on the curve 34c in the figure 3b by optical brightness modulation, and using pixel gain control lifting and dropping down the brightness of the residual, the brightness of the image uniform transition of perfect reach. The brightness curve shown in FIG. 4a”, represents curved surface simulation and the pixel color information distribution curved surface); 
obtaining multiple pieces of real pixel color information data based on the multiple pieces of pixel color information data and the pixel color information distribution curved surface (Zhao: Figs. 3-5, obtaining multiple pieces of real pixel color information data based on the multiple pieces of pixel color information data and the pixel color information distribution surface; Abstract, ¶0007-0017, 0028-0054, wherein “to obtain a correction of each LED pixel point of the LED display screen after correction coefficient” represents real pixel color information data and the pixel color information distribution surface; Meng: Figs. 1-5, obtaining multiple pieces of real pixel color information data based on the multiple pieces of pixel color information data and the pixel color information distribution curved surface; Abstract, pgs. 1-6); 
setting correction target color information data and obtaining color information correction coefficients of multiple pixels of the spliced display screen by taking the multiple pieces of real pixel color information data as initial color information data (Zhao: Figs. 3-5, setting correction target color information data, and obtaining color information correction coefficients of multiple pixels of the spliced display screen by taking the multiple pieces of real pixel color information data as initial color information data; ¶0007-0017, 0028-0054, wherein “to collect each one LED lamp point, for each one LED lamp point is corrected, making three primary colours reaches the expected target value, so that the LED display screen corrected LED lamp lighting chromaticity, uniformity is greatly improved, which meets the application requirements” represents setting correction target color information data, “he module size and a module of determining acquisition mode control lighting the LED display screen and for collecting colour image to obtain the first color image, wherein each module comprising a plurality of LED pixel point position continuous to the first primary image to image analysis processing and setting the correction target value to generate a correction coefficient of each one module or a correction coefficient of each LED pixel point in every one module; wherein the correction coefficient of each LED pixel point in one and the same module, and storing the same correction coefficient of each one module or a correction coefficient of each LED pixel point in every one module as the first correction coefficient” represents color information correction coefficients of multiple pixels of the spliced display screen); and 
uploading the color information correction coefficients of the multiple pixels to the spliced display screen (Zhao: Figs. 1-5, uploading the color information correction coefficients of the multiple pixels to the spliced display screen; ¶0007-0017, 0028-0054, “wherein the correction coefficient of each LED pixel point in one and the same module, and storing the same correction coefficient of each one module or a correction coefficient of each LED pixel point in every one module as the first correction coefficient” represents uploading the color information correction coefficients of the multiple pixels to the spliced display screen);
the step of performing curved surface simulation based on the multiple pieces of pixel color information data to obtain the pixel color information distribution curved surface comprises: 
preprocessing the multiple pieces of pixel color information data to obtain multiple pieces of preprocessed pixel color information data, and performing surface simulation based on the multiple pieces of preprocessed pixel color information data to obtain the pixel color information distribution surface (Zhao: Figs. 3-4, preprocessing the multiple pieces of pixel color information data to obtain multiple pieces of preprocessed pixel color information data, and performing surface simulation based on the multiple pieces of preprocessed pixel color information data to obtain the pixel color information distribution surface, “performing point correction as partition correction” represents preprocessing, “module correction” represents surface simulation; Abstract, ¶0027-0031, 0048-0049; Meng: Figs. 1-6, performing surface simulation based on the multiple pieces of preprocessed pixel color information data to obtain the pixel color information distribution curved surface; Abstract, pg. 1-6); Page 2 of 16Our Ref: PN132085 
wherein the step of preprocessing the multiple pieces of pixel color information data to obtain the multiple pieces of preprocessed pixel color information data comprises: 
determining at least one exceptional point of the spliced display screen, and eliminating influence of the at least one exceptional point; and/or determining a position of a bright/dark block of the spliced display screen, and regulating brightness of the bright/dark block (Zhao: Figs. 1-5, determining at least one exceptional point of the spliced display screen, and eliminating influence of the at least one exceptional point; and/or determining a position of a bright/dark block of the spliced display screen, and regulating brightness of the bright/dark block; Abstract, ¶0027-0031, 0049-0054, wherein the point-by-point correction represents determining at least one exceptional point of the spliced display screen).
Zhao and Meng do not expressly disclose the correction device comprises a memory for storing a program code. However, Zhao1 teaches a full-screen splicing correction device comprises a processor and a memory, wherein the memory stores a program code, and the program code is executed by the processor to perform a splicing control steps (Figs. 1-12,  “a full-screen splicing correction device 10” comprises “a processor 4” and “a memory 7”, wherein the memory stores a program code, and the program code is executed by the processor to perform splicing control steps; ¶0018, 0022-0023, 0031, 0040, 00064), wherein the control steps comprises performing surface simulation (Figs. 1-12, the control steps comprises performing surface simulation; Abstract, ¶0005-0013, 0035-0067). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhao and Meng to implement a memory into the correctio device, such that the correction device for free full-screen splicing comprises a memory and one or more processors connected with the memory, wherein the memory stores a program code, and the program code is executed by the one or more processors as taught by Zhao1. The motivation would have been in order to automatically adjust the output signal of the output ports, such that the joined screen can display the correct picture without the need to repeatedly plug and unplug cables (Zhao1: Abstract).
As to claim 11: Claim 11 is a dependent claim of claim 10. The prior arts Zhao and Meng further disclose claim limitation of the step of obtaining the multiple pieces of real pixel color information data based on the multiple pieces of pixel color information data and the pixel color information distribution curved surface comprises: obtaining the multiple pieces of real pixel color information data based on the multiple pieces of reprocessed pixel color information data and the pixel color information distribution curved surface (Zhao: Figs. 3-5, obtaining the multiple pieces of real pixel color information data based on the multiple pieces of reprocessed pixel color information data and the pixel color information distribution surface; ¶0007-0017, 0028-0054, wherein “wherein “to obtain a correction of each LED pixel point of the LED display screen after correction coefficient” and “so as to obtain a correction of each LED pixel point in the module after correction coefficient” represents the multiple pieces of real pixel color information and the multiple pieces of reprocessed pixel color information data and the pixel color information distribution surface; Meng: Figs. 1-5, obtaining multiple pieces of real pixel color information data based on the multiple pieces of pixel color information data and the pixel color information distribution curved surface; Abstract, pgs. 1-6; Zhao1: Figs. 1-12, obtaining multiple pieces of real color information data based on the multiple pieces of color information data and the color information distribution surface; ¶0005-0009, 0044-0052). In addition, the same motivation is used as the rejection of claim 11.  
As to claim 12: Claim 12 is an apparatus claim of claim 1. The prior arts Zhao, Meng and Zhao1 further disclose a correction system for free full-screen splicing (Zhao: Figs. 1-5, a correction system for free full-screen splicing; Abstract, ¶0002, 0007-0017; Meng: Figs. 1-2, Abstract, pg. 6-7; Zhao1: Figs. 1-12, a correction system for free full-screen splicing), comprising: 
a spliced display screen (Zhao: Fig. 3b, a spliced display screen; ¶0002, 0045-0047; Meng: Figs. 1-2, a spliced display screen; Zhao1: Figs. 1-12, “a spliced display screen 11”);
an image collection device, configured to collect a target picture displayed on the spliced display screen to obtain a collected image (Zhao: Figs. 1-5, an image collection device, configured to collect a target picture displayed on the spliced display screen to obtain a collected image; ¶0002, 0007-0017); and
a correction device comprises a memory and one or more processors connected with the memory, wherein the memory stores a program code, and the program code is executed by the one or more processors to implement the following steps (Zhao: Figs. 1-5, a correction device, configured to implement the method as claimed in claim 1; ¶0002, 0007-0017; Meng: Figs. 1-2, a correction device comprises one or more processors to perform the following steps; Abstract, pg. 6-7; Zhao1: Figs. 1-12, “a correction device 10: comprises “a memory 7” and “one or more processors 4” connected with the memory, wherein the memory stores a program code, and the program code is executed by the one or more processors to implement the following steps; Abstract, ¶0005-0018, 0022-0023, 0031-0067):
acquiring a collected image during displaying of a target picture on a spliced display screen (Zhao: Figs. 1-5, acquiring a collected image during displaying of a target picture on a spliced display screen; ¶0002-0004, 0008-0017); 
performing image information processing on the collected image to acquire multiple pieces of pixel color information data of the spliced display screen (Zhao: Fig. 1-5, performing image information processing on the collected image to acquire multiple pieces of pixel color information data of the spliced display screen; Abstract,  ¶0002-0005, 0007-0017; Meng: Figs. 1-5, performing image information processing; Abstract, pg. 6-8);
performing curved surface simulation based on the multiple pieces of pixel color information data to obtain a pixel color information distribution surface (Zhao: Figs. 3A-3B, performing surface simulation based on the multiple pieces of pixel color information data to obtain a pixel color information distribution surface; ¶0028-0046; Meng: Figs. 1-5, performing curved surface simulation; pg. 6-8); 
obtaining multiple pieces of real pixel color information data based on the multiple pieces of pixel color information data and the pixel color information distribution curved surface (Zhao: Figs. 3-5, ¶0007-0017, 0028-0054, “the existing correction techniques used in image acquisition device (such as camera) collection of LED display screen colors (such as red, green, blue) image, is expected to collect each one LED lamp point, for each one LED lamp point is corrected” and “Thus, point-by-point correction required to be accurately collected chrominance data of each one LED lamp point, if the LED display screen of large size, then it is necessary to acquire data for several times”; Meng: Figs. 1-4, obtaining the pixel information distribution curved surface; Abstract, pg. 6-8, wherein the brightness of the image uniform transition represents curved surface simulation; “only using non-transparent modulating piece cannot generate uniform luminance transition, as shown in FIG. 3b the brightness curve described with reference, splicing the image brightness will still present The brightness shown in FIG. 34c in the region of overlap”; “In order to achieve uniform brightness transition, can control the pixel gain and optical modulation are combined, as shown in FIG. 4, firstly adjusting the image brightness of the overlapping part as displayed on the curve 34c in the figure 3b by optical brightness modulation, and using pixel gain control lifting and dropping down the brightness of the residual, the brightness of the image uniform transition of perfect reach. The brightness curve shown in FIG. 4a” represents the pixel information distribution curved surface); 
setting correction target color information data, and obtaining color information correction coefficients of multiple pixels of the spliced display screen by taking the multiple pieces of real pixel color information data as initial color information data (Zhao: Figs. 3-5, setting correction target color information data, and obtaining color information correction coefficients of multiple pixels of the spliced display screen by taking the multiple pieces of real pixel color information data as initial color information data; ¶0007-0017, 0028-0054, wherein “to collect each one LED lamp point, for each one LED lamp point is corrected, making three primary colours reaches the expected target value, so that the LED display screen corrected LED lamp lighting chromaticity, uniformity is greatly improved, which meets the application requirements” represents setting correction target color information data, “he module size and a module of determining acquisition mode control lighting the LED display screen and for collecting colour image to obtain the first color image, wherein each module comprising a plurality of LED pixel point position continuous to the first primary image to image analysis processing and setting the correction target value to generate a correction coefficient of each one module or a correction coefficient of each LED pixel point in every one module; wherein the correction coefficient of each LED pixel point in one and the same module, and storing the same correction coefficient of each one module or a correction coefficient of each LED pixel point in every one module as the first correction coefficient” represents color information correction coefficients of multiple pixels of the spliced display screen); and 
uploading the color information correction coefficients of the multiple pixels to the spliced display screen (Zhao: Figs. 1-5, uploading the color information correction coefficients of the multiple pixels to the spliced display screen; ¶0007-0017, 0028-0054, “wherein the correction coefficient of each LED pixel point in one and the same module, and storing the same correction coefficient of each one module or a correction coefficient of each LED pixel point in every one module as the first correction coefficient” represents uploading the color information correction coefficients of the multiple pixels to the spliced display screen);
the step of performing curved surface simulation based on the multiple pieces of pixel color information data to obtain the pixel color information distribution curved surface comprises: 
preprocessing the multiple pieces of pixel color information data to obtain multiple pieces of preprocessed pixel color information data, and performing surface simulation based on the multiple pieces of preprocessed pixel color information data to obtain the pixel color information distribution surface (Zhao: Figs. 3-4, preprocessing the multiple pieces of pixel color information data to obtain multiple pieces of preprocessed pixel color information data, and performing surface simulation based on the multiple pieces of preprocessed pixel color information data to obtain the pixel color information distribution surface, “performing point correction as partition correction” represents preprocessing, “module correction” represents surface simulation; Abstract, ¶0027-0031, 0048-0049; Meng: Figs. 1-6, performing surface simulation based on the multiple pieces of preprocessed pixel color information data to obtain the pixel color information distribution curved surface; Abstract, pg. 1-6); Page 2 of 16Our Ref: PN132085 
wherein the step of preprocessing the multiple pieces of pixel color information data to obtain the multiple pieces of preprocessed pixel color information data comprises: 
determining at least one exceptional point of the spliced display screen, and eliminating influence of the at least one exceptional point; and/or determining a position of a bright/dark block of the spliced display screen, and regulating brightness of the bright/dark block (Zhao: Figs. 1-5, determining at least one exceptional point of the spliced display screen, and eliminating influence of the at least one exceptional point; and/or determining a position of a bright/dark block of the spliced display screen, and regulating brightness of the bright/dark block; Abstract, ¶0027-0031, 0049-0054, wherein the point-by-point correction represents determining at least one exceptional point of the spliced display screen). In addition, the same motivation is used as the rejection of claim 12.

Response to Arguments
Applicant’s arguments on July 12, 2022 have been considered but are moot in view of the new ground of rejection(s). 

Applicant’s arguments on July 12, 2022 have been fully considered but they are not persuasive.
Applicant argues “in paragraph 0029 of Zhao, it can be seen that D1 only teaches that the original luminance-chrominance values of the large screen is amended according to the luminance chrominance distribution fitting surfaces to thereby obtain fitting surface amended luminance-chrominance values of the large screen, that is, the original luminance-chrominance values is an average value the brightness and chromaticity value of each LED light point, it fails to disclose the special preprocessing process in detail. In contrast, through data preprocessing in the present application, the influence of the uncontrollable point may be eliminated, and the brightness of the bright/dark point is regulated to make subsequent application of curved surface simulation based on the smoothing method and the like more effective and reduce errors, so that a generated brightness coefficient is more accurate for correction of the spliced display screen, and the corrected spliced display screen may have a free full-screen splicing effect” (Arguments/Remarks, pgs. 4-5). However, Examiner respectively disagrees.
According to MPEP, “USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).” For instant case, the prior art Zhao teaches the step of performing curved surface simulation based on the multiple pieces of pixel color information data to obtain the pixel color information distribution curved surface comprises: preprocessing the multiple pieces of pixel color information data to obtain multiple pieces of preprocessed pixel color information data, and performing surface simulation based on the multiple pieces of preprocessed pixel color information data to obtain the pixel color information distribution surface (Figs. 3-4, preprocessing the multiple pieces of pixel color information data to obtain multiple pieces of preprocessed pixel color information data, and performing surface simulation based on the multiple pieces of preprocessed pixel color information data to obtain the pixel color information distribution surface, “performing point correction as partition correction” represents preprocessing, “module correction” represents surface simulation; Abstract, ¶0027-0031, 0048-0049); Page 2 of 16Our Ref: PN132085wherein the step of preprocessing the multiple pieces of pixel color information data to obtain the multiple pieces of preprocessed pixel color information data comprises: determining at least one exceptional point of the spliced display screen, and eliminating influence of the at least one exceptional point; and/or determining a position of a bright/dark block of the spliced display screen, and regulating brightness of the bright/dark block (Figs. 1-5, determining at least one exceptional point of the spliced display screen, and eliminating influence of the at least one exceptional point; and/or determining a position of a bright/dark block of the spliced display screen, and regulating brightness of the bright/dark block; Abstract, ¶0027-0031, 0049-0054, wherein “the point-by-point correction” and “In FIG. 1a-1d, "o" represents control lighting of LED lamp point, x represents an un-control lighting of LED lamp points”.  represents determining at least one exceptional point of the spliced display screen). Therefore, the prior art clearly teaches claim limitation.
Applicant argues “when an image collection device such as an area-array camera shoots the spliced display screen, a curved surface formed for reasons such as an external light source and a camera angle is smooth but high in degree of freedom, and such a brightness curved surface and pixel brightness information are combined to form brightness data obtained by image information processing over the collected image, namely the brightness data obtained by image information processing over the collected image is actually a superimposition of real brightness data of each pixel and data of the brightness curved surface formed for reasons such as the external light source and the camera angle. There is made such a reasonable hypothesis that a luminous intensity of each pixel under the same Pulse Width Modulation (PWM) is consistent with a Gaussian distribution. In such case, data collected by the camera is still consistent with a curved surface form but is also locally discrete. The brightness curved surface is simulated in a smoothing or fitting manner, etc. and may be considered to be approximate to a brightness curved surface form formed by shooting. Then, influence of the curved surface is eliminated from the image data to obtain a piece of discrete real pixel brightness data, and the data is consistent with the Gaussian distribution” (Arguments/Remarks, pg. 5). However, Examiner respectively disagrees.
In accordance with MPEP, “USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003)” (MPEP §2106, emphasis added).
Applicant argues “the pixel color information distribution curved surface in the presentPage 14 of 16 application is used for determining the real pixel color information data by combining the plurality of pixel color information; the curve is used for adjusting the brightness of the image to conform to the corresponding brightness curve, that is, to provide the accordance for adjusting the brightness of the image. It should be noted that the curve in Meng is determined by the adjusting process of the optical modulation component( 36,37) rather than the data determined the preprocessing process in the present application. The above viewpoint can be support from ‘As shown in Figure 4, the image brightness of the overlapping part is first adjusted to the curve 34c in Figure 3b through optical brightness modulation, and then using The pixel gain control reduces the residual brightness increase, making the brightness of the image achieve a perfect uniform transition, as shown in the brightness curve in Figure 4a’ in the second paragraph on page 5 of specification” (Arguments/Remarks, pg. 5-6). However, Examiner respectively disagrees.
According to paragraph [0009] of PgPub. of the specification recites “curved surface simulation is performed based on the multiple pieces of pixel color information data to obtain a pixel color information distribution curved surface”. The primary prior art Zhao teaches preprocessing the multiple pieces of pixel color information data to obtain multiple pieces of preprocessed pixel color information data, and performing surface simulation based on the multiple pieces of preprocessed pixel color information data to obtain the pixel color information distribution surface (Figs. 3-4, preprocessing the multiple pieces of pixel color information data to obtain multiple pieces of preprocessed pixel color information data, and performing surface simulation based on the multiple pieces of preprocessed pixel color information data to obtain the pixel color information distribution surface, “performing point correction as partition correction” represents preprocessing, “module correction” represents surface simulation; Abstract, ¶0027-0031, 0048-0049, “the existing correction techniques used in image acquisition device (such as camera) collection of LED display screen colors (such as red, green, blue) image, is expected to collect each one LED lamp point, for each one LED lamp point is corrected, making three primary colours reaches the expected target value, so that the LED display screen corrected LED lamp lighting chromaticity, uniformity is greatly improved, which meets the application requirements. Thus, point-by-point correction required to be accurately collected chrominance data of each one LED lamp point, if the LED display screen of large size, then it is necessary to acquire data for several times, for example jumpy acquisition (i.e. each time only lighting one LED lamp point in one sub region) or partition acquisition (i.e., each time light all the LED lamp dot of the same color in the same one sub region), so the required time is relative large and low correction efficiency is caused”, which clearly represents pixel color information distribution (curved) surface). It is clear that the prior art Zhao clearly teaches claim limitation except to use a term of curved surface. The prior art Meng teaches a spliced display device, wherein a pixel color information distribution curved surface occurs on an overlapping area of two display screens. Therefore, the combination of the prior arts teaches all claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 57127229632963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693